Citation Nr: 1100199	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for right upper extremity 
peripheral neuropathy.

3.  Entitlement to service connection for left upper extremity 
peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity 
peripheral neuropathy.

5.  Entitlement to service connection for left lower extremity 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1965 to 
September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2005-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that 
in pertinent part determined that new and material evidence had 
not been submitted to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD) (see claims files, Vol 1).  
The Veteran appealed only the PTSD portion of the decision.  This 
appeal also arises from a May 2009 rating decision of the 
Montgomery, Alabama, RO that denied service connection for 
peripheral neuropathy of each extremity, claimed due to herbicide 
exposure (see claims files, Vol 3).  

Service connection for residuals of a back injury has been raised 
by the record (see August 2009 submission of the Veteran), but 
has not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it and it is referred to the RO for 
appropriate action.  

Service connection for peripheral neuropathy is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By rating decision of August 1999, the RO denied service 
connection for PTSD and properly notified the Veteran and his 
representative of that decision.  

2.  The Veteran did not appeal the August 1999 decision and it 
became final.

3.  Evidence received at the RO since the August 1999 rating 
decision is neither cumulative nor redundant of the evidence 
considered in the August 1999 decision and does raise a 
reasonable possibility of substantiating the claim.

4.  The Veteran is not a combat veteran.  

5.  A verified non-combat stressor during active service led to 
PTSD.  


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection for PTSD and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 
2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a 
duty to notify and assist the claimant in the development of the 
claim.  With respect to a claim for service connection for PTSD, 
the Board is granting the benefit.  Accordingly, the duty to 
notify and the duty to assist need not be discussed.  

Reopening Service Connection for PTSD

In August 1999, the New Orleans RO denied service connection for 
PTSD.  The Veteran and his representative were notified of that 
decision in a letter from the RO, and did not timely submit a 
notice of disagreement.  Thus, the rating decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108 and 
7105(c); 38 C.F.R. §§ 3.156(a) (2010).

38 C.F.R. § 3.156(a) (2010) states: 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 29, 
2001.  An application to reopen the claim was received at the RO 
in February 2005, subsequent to the effective date of the 
revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  With respect 
to any application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of an August 1999 RO 
rating decision consists of service treatment records (STRs), 
service personnel records, VA treatment reports and the Veteran's 
claims.  In the August 1999 rating decision, the RO determined 
that a non-combat-related PTSD stressor remained unverified.  
Submitted since the June 2001 RO decision are ships logs, medical 
treatment and examination reports, the Veteran's testimony, and 
written statements from service comrades who verify the claimed 
PTSD stressor.  This evidence raises a reasonable possibility of 
substantiating the claim.  New and material evidence has 
therefore been submitted and the claim is reopened.  

Service Connection for PTSD

Where the RO has denied reopening the claim, but the Board finds 
that new and material evidence sufficient to reopen the claim has 
been submitted, then the Board must consider whether the Veteran 
has been given an opportunity to present argument and/or 
additional evidence on this matter, and whether adjudication will 
violate the prejudice safeguard set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, because the outcome is 
favorable to the Veteran, no unfair prejudice will result from 
the Board's handling of the matter.  

In order to establish service connection for a disability, the 
evidence must show that it resulted from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection 
for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony-alone-may establish the 
occurrence of the claimed in-service stressor in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. § 3.304(f) 
(2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has been 
made, the Board must presume the sufficiency of the claimed 
stressor and the PTSD diagnosis itself is presumed to be in 
conformance with DSM-IV(r) standards.  Id, at 140.  

A VA psychiatric evaluation report dated in December 1997 
contains a primary Axis I diagnosis of PTSD.  The report, co-
signed by a VA social worker and a clinical psychologist, notes 
stressful incidents related to naval service.  The Veteran 
related fear for his life during several claimed incidents.  In 
March 2007, the Veteran reported contact with the enemy in a 
fire-fight; however, this claimed stressor remains 
uncorroborated.  Numerous VA out-patient treatment reports dated 
in the 2000s contain a diagnosis of PTSD.  

In July 2009 and February 2010, a VA treating psychiatrist 
submitted correspondence for inclusion in the Veteran's claims 
file.  In the July 2009 and February 2010 letters, the 
psychiatrist explained that a diagnosis of PTSD was offered based 
on trauma stemming from frightening racial discrimination while 
aboard ship.  

In August 2009, the Veteran submitted a historical record of his 
ship's locations and missions during the period from March 1966 
to September 1967, when he claims that he served aboard the ship.  
He claimed that on one occasion, he was ordered to enter a ships 
boiler pipe to clean and scrape it.  While inside, other 
personnel closed the access hatch and made him feel that he would 
be roasted alive in there.  He reported that he passed out from 
heat and was sent to sick bay during that incident.  

In March 2010, the Veteran testified before an RO hearing officer 
that during sea duty, he was intentionally locked inside a boiler 
and was overcome by heat.  He testified that the incident is 
confirmed in his STRs.  In November 2010, the Veteran testified 
before the undersigned that when locked inside the ship's boiler, 
he panicked and that this stressful incident haunts him.  

In April 2010, D. S., a service comrade, reported that the racial 
unrest aboard ship was stressful for black men.  The comrade 
reported that the Veteran was the only black man assigned to the 
boiler room.  

In June 2010, L. T., another service comrade, reported that there 
was racial unrest, hostility, and racism aboard the ship.  

A review of the Veteran's STRs reflects that he was treated for 
"heat disorder" while aboard ship on October 28, 1966.  

The lay witness statements and the October 1966 STR tend to 
corroborate the Veteran's claimed PTSD stressor.  Clearly, a 
diagnosis of PTSD based on this claimed stressor has been 
offered.  Thus, there is sufficient evidence to grant the claim.  
After consideration of all the evidence of record, including the 
testimony, because a diagnosis of PTSD based on a verified non-
combat stressor has been offered, the Board must grant the claim.  


ORDER

Service connection for PTSD is granted.


REMAND

Service Connection for Bilateral Upper and Lower Extremity 
Peripheral Neuropathy, Claimed due to Agent Orange Exposure

Before adjudicating the claim for service connection for 
peripheral neuropathy, VA's duty to assist in developing the 
claim must be satisfied.  This duty involves offering an 
examination to determine the etiology of any symptoms of 
peripheral neuropathy.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to final 
adjudication of a claim.  In disability compensation claims, VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2); 
38 C.F.R. § 3.159(c) (4) (i).  The Court observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 
20 Vet. App. at 83.  In this case, elements (1) through (4) are 
met. 

In January 2007, the Veteran requested service connection for 
peripheral neuropathy due to Agent Orange exposure.  He reported 
numbness, tingling, and weakness in the arms, hands, legs, and 
feet.  He reported that during naval service, he did step foot on 
land in Vietnam.  

An April 2007 VA electromyography (EMG) study showed findings 
compatible with right carpal tunnel syndrome.  The left upper 
extremity was not tested due to an unrelated left hand abscess.  
The lower extremities were normal.   A March 2010 VA EMG study 
confirmed peripheral neuropathy, worse on the right.  

In April 2010, a service comrade corroborated the Veteran's claim 
of going ashore in Vietnam.  The service comrade reported that 
they had been assigned to work "...on the pier to offload and on 
load supplies..."  In June 2010, another service comrade reported. 
"...we tied up in DaNang, Vung Tau, Cam Ranh Bay, and was allowed 
shore leave and had one day R&R at China Beach."  Official 
records reflect that during the Veteran's period of service 
aboard the ship, the ship did indeed make port calls at the 
Vietnamese ports indicated above.  

In July 2010, the RO issued a supplemental statement of the case 
that states: "The record shows veteran served in Vietnam; 
therefore, his exposure is assumed."  

In November 2010, the Veteran testified before the undersigned 
that he sometimes worked ashore in Vietnam handling freight on 
the docks.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements for a 
compensation examination by a neurologist.  
The claims file should be made available to 
the physician for review.  The physician is 
asked to review the claims files, 
especially the VA EMG study of March 2010, 
note that review in the report, elicit a 
history of relevant symptoms from the 
Veteran, examine him, and offer a 
diagnosis.  The physician is asked to 
address the etiology of any claimed 
neuropathy symptoms and address whether it 
is at least as likely as not (50 percent or 
greater possibility) that any peripheral 
neuropathy was caused by active military 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims for 
service connection for peripheral 
neuropathy.  If the benefits sought remain 
denied, the Veteran and his attorney should 
be furnished an SSOC and given an 
opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may have 
adverse consequences on the claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


